Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claims 5, 10, and 16 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because “In one embodiment” is included, which is exemplary language. Please remove. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 6 and 17 are objected to because of the following informalities:  
Claims 6 and 17 claim “the fast charging operation”, yet fail to first claim “a fast charging operation” in the same claim tree. Please emend.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 depends upon Claim 19 yet Claim 20 has a preamble with system and Claim 19 has a preamble with method. This means it is unclear whether a method or a system is meant. Please clarify. For purposes of examination, the examiner will assume the preamble of Claim 20 was a typographical error and the same preamble as Claim 19 was meant. Please emend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlson et al (USPGPN 20200338959).
Independent Claim 1, Carlson discloses an electrochemical battery system (Figs. 1-4), comprising: at least one electrochemical cell (battery 38 of Fig. 2 inside 14 of Fig. 1); a thermal control system operably connected to the at least one electrochemical cell (system of Fig. 2 excluding battery 38); a memory (20 inside controller 16) in which a physics-based model of the at least one electrochemical cell is stored and in which program instructions are stored (¶’s [65, 75 |incorporating USPN 9376031 by reference|, 98] all describe the use of a physics based algorithm, with ¶[65] explicitly describing this physics based model used to determine the temperature of the battery); and a controller (processor 18 is the effective brain of the controller 16) operably connected to the at least one electrochemical cell, the thermal control system and the memory (see Fig. 1), the controller configured to execute the program instructions to (see Figs. 5A-8): identify a first requested operation (steps 210/S410, see ¶’s [102-105, 163-168] describes starting with a first requested operation as requested by the controller); obtain a first generated target temperature (steps 216/224/230/424, see ¶’s [60, 63, 65, 67, 80-83, 119, 124-129, 138-140, 148, 158, 183], Target Lifetime Battery Temperature, Target Temperature, and preconditioned target temperature are all determined/generated target temperatures), the first 
Independent Claim 12, Carlson discloses a method of operating (see Figs. 5A-8) an electrochemical battery system (Figs. 1-4), comprising: identifying with a controller (16 including memory 20 and processor 18) operably connected to at least one electrochemical cell (battery 38 of Fig. 2 inside 14 of Fig. 1), a thermal control system (system of Fig. 2 excluding battery 38), and a memory (20), a first requested operation by executing program instructions stored in the memory (steps 210/S410, see ¶’s [102-105, 163-168] describes starting with a first requested operation as requested by the controller); obtaining with the controller a first generated target temperature (steps 216/224/230/424, see ¶’s [60, 63, 65, 67, 80-83, 119, 124-129, 138-140, 148, 158, 183], Target Lifetime Battery Temperature, Target Temperature, and preconditioned target temperature are all determined/generated target temperatures), the first generated target temperature based on a physics-based model stored in the memory and the identified first requested operation (¶’s [65, 75 |incorporating USPN 9376031 by reference|, 98] all describe the use of a physics based algorithm, with ¶[65] explicitly describing this physics based model used to determine the temperature of the battery); and controlling the thermal control system with the controller based upon the obtained first target temperature while controlling the at least one electrochemical cell with the controller based upon the identified first requested operation (steps 430-438 of Fig. 8, 224, 228, & 232 of Fig. 6, see ¶’s [63, 76, 80-83, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2-4, 6-9, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (USPGPN 20200338959) in view of Trimboli et al (USPGPN 20160336765)
Dependent Claims 2 and 13, Carlson teaches obtaining the first generated target temperature based on the physics-based model and the identified first requested operation comprises: obtaining at least one cell first parameter of the at least one cell using a sensor suite (¶’s [107, 170]; all of ¶’s [02, 61, 68, 78, 86, 132, 144], step 212 of Fig. 6, and abstract describes the monitoring of a battery temperature) associated with the at least one cell (battery);
setting a model target temperature to a predetermined temperature associated with the first requested operation (as described above for the independent claim, at least two of the target temperatures are predetermined); a model maximum charge current of the operation (¶186])
predicting a first future at least one cell second parameter of the at least one cell based upon the obtained at least one cell first parameter using the physics-based model, the model target temperature, and the model target current (Fig. 5D, ¶’s [83, 84, 90-92]); and
comparing the first future at least one cell second parameter to a first threshold (Fig. 5D, ¶[90] demonstrates the comparison of the future temperature with the maximum limit/threshold temperature, thus this limitation is met).
Carlson is silent to setting a model target current to a maximum current associated with the first requested operation
Trimboli teaches setting a model target current to a maximum current associated with the first requested operation (¶’s [08, 259] describes the use of the model to determine the maximum current associated with an operation to optimize the output during fast charge of a battery, where 
It would have been obvious to a person having ordinary skill in the art to modify Carlson with Trimboli to provide improved battery lifetime and safety.
Dependent Claims 3 and 14, Carlson teaches the controller is further configured to execute the program instructions to: identify a second requested operation, the second requested operation different from the first requested operation; obtain a second generated target temperature, the second generated target temperature based on the physics-based model and the identified second requested operation, the second generated target temperature different from the first generated target temperature; and control the thermal control system based upon the obtained second generated target temperature while controlling the at least one electrochemical cell based upon the identified second requested operation (this second requested operation is only described to be different from the first operation, while appearing to have no bearing upon the first operation otherwise; as the battery will be charged multiple times over its lifetime, that will meet the requirements, but furthermore, ¶’s [104, 133, 167] and Figs. 5A-5D & 7A-7C demonstrate multiple operations being performed, where one having ordinary skill in the art would understand that Figs. 6 and/or 8 would be performed again).
Dependent Claims 4 and 15, Carlson teaches receiving with the controller at least one itinerary data from a user input/output device (¶’s [84, 135, 136, 157, 172, 174] describes connecting to the internet/cloud/user/communication the upcoming drive cycle and the 
Dependent Claims 6 and 17, Carlson teaches obtaining with the controller mileage data associated with the at least one itinerary data from at least one trip associated database, wherein: the at least one itinerary data includes a trip start time; and identifying with the controller the first required charging operation as the fast charging operation includes using the obtained mileage data and the trip start time to identify the first required charging operation as the fast charging operation (¶[29] describes faster chargers as being one of the outside power source, while ¶[135] describes the trip start time and the trip distance, which based on this information one having ordinary skill in the art understands that this type of regularly occurring trip would be a trip to a set location, e.g. work, school, daycare, etc. which would therefore involve mileage data, while if the fast charger is disclosed as the outside power source, then it would be a fast charging operation for the battery if the battery/vehicle is capable of it).
Dependent Claims 7 and 18, the combination of Carlson and Tromboli obtaining the first generated target temperature based on the physics-based model and the identified first requested operation further comprises: generating a modified model target temperature based upon the model target temperature; generating a modified model target current based upon the model target current; predicting a second future at least one cell second parameter of the at least one cell based upon the obtained at least one cell first parameter using the physics-based model, the modified model target temperature, and the modified model target current; setting the model target temperature to the modified model target temperature; setting the model target current to the modified model target current; and 

Dependent Claims 8 and 19, Carlson teaches the controller is further configured to execute the program instructions to: identify a second requested operation, the second requested operation different from the first requested operation; obtain a second generated target temperature, the second generated target temperature based on the physics-based model and the identified second requested operation, the second generated target temperature different from the first generated target temperature; and control the thermal control system based upon the obtained second generated target temperature while controlling the at least one electrochemical cell based upon the identified second requested operation (this second requested operation is only described to be different from the first operation, while appearing to have no bearing upon the first operation otherwise; as the battery will be charged multiple times over its lifetime, that will meet the requirements, but furthermore, ¶’s [104, 133, 167] and Figs. 5A-5D & 7A-7C demonstrate multiple operations being performed, where one having ordinary skill in the art would understand that Figs. 6 and/or 8 would be performed again).
Dependent Claims 9 and 20, Carlson teaches receiving with the controller at least one itinerary data from a user input/output device (¶’s [84, 135, 136, 157, 172, 174] describes connecting to the internet/cloud/user/communication the upcoming drive cycle and the 
Dependent Claim 11, Carlson teaches obtaining with the controller mileage data associated with the at least one itinerary data from at least one trip associated database, wherein: the at least one itinerary data includes a trip start time; and identifying with the controller the first required charging operation as the fast charging operation includes using the obtained mileage data and the trip start time to identify the first required charging operation as the fast charging operation (¶[29] describes faster chargers as being one of the outside power source, while ¶[135] describes the trip start time and the trip distance, which based on this information one having ordinary skill in the art understands that this type of regularly occurring trip would be a trip to a set location, e.g. work, school, daycare, etc. which would therefore involve mileage data, while if the fast charger is disclosed as the outside power source, then it would be a fast charging operation for the battery if the battery/vehicle is capable of it).
Claims 5, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Trimboli, further in view of Arends (USPGPN 20160285289)
Regarding Dependent Claims 5, 10, and 16, Carlson teaches identifying with the controller the first required charging operation as a fast charging operation (as described above, if the charger is a fast charger, then the controller would implicitly identify a fast charging operation, as one having ordinary skill in the art would understand).
Carlson is silent to controlling the user input/output device to alert the user that the fast charging operation is required based upon identifying the first required charging operation as the 
Arends teaches controlling the user input/output device to alert the user that the fast charging operation is required based upon identifying the first required charging operation as the fast charging operation; and receiving with the controller authorization from the user to perform the fast charge through the input/output device (Claims 11-13 [esp. 13] of Arends, ¶’s [67, 71-74] describes the user being able to interact to verify/modify the fast charging mode, thus the controller serves to identify, alert, and allow the user to verify/authorize/modify the mode). Arends describes this system of verification advantageous as it serves to improve safety, ease of use, and costs while reducing misuse and user programming error (¶[75]).
It would have been obvious to a person having ordinary skill in the art to modify Carlson in view of Trimboli with Arends to provide improved safety, ease of use, and costs, and reduced misuse and user programming error.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the 

/JOHN T TRISCHLER/      Primary Examiner, Art Unit 2859